Citation Nr: 1017091	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease with duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

In September 1981, the Board of Veterans' Appeals held that 
the Veteran had honorable active service from December 1965 
to December 14, 1967.  Basic entitlement to VA benefits based 
on service from December 15, 1967 to October 1969 was barred 
based on the character of the appellant's service during that 
term.  

In a March 1985 decision, the Board denied entitlement to 
service connection for peptic ulcer disease on the grounds 
that it was neither incurred in service nor could it be 
presumed to have been so incurred.  In June 1988, the Board 
denied entitlement to service connection for peptic ulcer 
disease on the grounds that a new factual basis had not been 
submitted to reopen the claim.  

In March 1991, the RO declined to reopen the claim because 
new and material evidence had not been submitted.  An appeal 
was not perfected.

In a January 2000 decision, the Board determined that new and 
material evidence had not been received, and reopening of the 
claim was not in order.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In March 2001, the Court vacated the January 2000 Board 
decision and remanded the case for compliance with the 
Veterans Claims Assistance Act of 2000.  Thereafter, in July 
2001, the Board remanded the case to the RO, and after 
completion of appropriate development by the RO, in a 
February 2002 decision, the Board again found that new and 
material evidence had not been received in order to reopen 
the service connection claim.

The Veteran appealed the Board's February 2002 decision to 
the Court, and in February 2003, the Court vacated and 
remanded the case for further explanation regarding 
compliance with the VCAA.  Subsequently, in an August 2003 
decision, the Board again determined that new and material 
evidence had not been received, and that reopening of the 
claim was not in order.  The Veteran did not appeal.  The 
August 2003 Board decision is therefore final.  38 U.S.C.A. 
§ 7105 (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In July 2006, a Decision Review Officer (DRO) hearing was 
held.  
In December 2007, the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for peptic ulcer disease 
with duodenal ulcer.  At that time, the Board acknowledged 
that the Veteran was claiming entitlement to service 
connection for Helicobacter pylori (H. pylori).  The Board 
noted that H. pylori was not a disease but a type of 
bacteria.  Hence, the Board found that the claim was not a 
new claim, but one which fell within the underlying claim to 
reopen.   

The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims.  In October 2009, the Court 
issued a Memorandum Decision finding that the Board did not 
provide an adequate statement of reasons or bases for its 
rejection of the new evidence because the Board (1) failed to 
state what evidence in the record the newly submitted 
evidence was similar to; (2) categorically dismissed the lay 
statements as incompetent; (3) failed to explain its 
conclusion that medical evidence is required to establish a 
link between the appellant's current condition and service; 
and (4) failed to consider the lay statements as new evidence 
of continuity of symptomatology.  Accordingly, the Court 
vacated the Board's December 2007 decision and remanded the 
matter for further proceedings consistent with its decision.  

In March 2010, the Veteran was advised that his 
representative would be afforded the opportunity to review 
his file prior to submitting additional evidence or argument.  
The Veteran responded, indicating that he did not wish the 
American Legion to submit argument at this time and that he 
would like the Board to immediately proceed with 
readjudicating his appeal.  As such, the Board will proceed 
with its decision.  In light of the terms of his request, 
however, the Board has not treated the request as a 
revocation of the power of attorney previous given to the 
American Legion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 2003, the Board determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for peptic ulcer 
disease.  The Veteran did not appeal.  

2.  The evidence associated with the claims file since the 
August 2003 Board decision relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  

3.  The preponderance of the evidence is against finding that 
the Veteran currently has peptic ulcer disease, with duodenal 
ulcer, that is related to his initial period of active 
military service or events therein; and there is no evidence 
of a compensably disabling peptic ulcer within one year 
following discharge from his initial period of active 
service.  


CONCLUSIONS OF LAW

1.  The August 2003 Board decision finding that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for peptic ulcer disease 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  

2.  New and material evidence has been received since the 
August 2003 Board decision and the claim of entitlement to 
service connection for peptic ulcer disease is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Peptic ulcer disease with duodenal ulcer was not incurred 
in or aggravated during active military service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As the claim for service connection for peptic ulcer disease 
is being reopened herein, further discussion regarding the 
additional notification requirements for claims to reopen is 
not required.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met with regard to the underlying claim of entitlement to 
service connection.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in August and October 
2005 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  In March 2006, VA provided notice of 
how disability ratings and effective dates are determined.  
The claim was subsequently readjudicated.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  The claims file contains service 
records, VA medical center records, and private records.  The 
Veteran has not identified additional relevant records that 
need to be obtained.  

The Veteran was provided a VA examination in October 2001.  
As explained below, the Board does not find credible evidence 
of continuing symptoms or competent evidence suggesting a 
relationship between current disability and any recognized 
and qualifying active military service.  Therefore, an 
additional examination and opinion are not warranted.  See 
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication with regard to the issue decided herein.  
See 38 C.F.R. § 3.159.

II. Analysis

New and material evidence

As noted above, this case has a lengthy procedural history.  
In pertinent part, however, in August 2003, the Board 
determined that new and material evidence had not been 
received and that reopening of the claim was not in order.  
The Veteran did not appeal this decision and it is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

In June 2005, the Veteran submitted a claim to reopen.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence available at the time of the August 2003 Board 
decision included service treatment records, post-service 
medical records, and the Veteran's statements and testimony.  

Essentially, service treatment records show the Veteran was 
seen with complaints of post-prandial abdominal cramps in 
March 1966.  Follow-up treatment was not shown and there was 
no evidence of a diagnosed ulcer manifested to a compensable 
degree within one year following the Veteran's initial period 
of service.  Subsequent records showed complaints of and 
treatment related to ulcers.  In multiple statements and 
testimony, the Veteran reported symptoms beginning during his 
initial period of service and continuing to date.  He 
basically argued that continued symptoms of gastrointestinal 
problems related to peptic ulcer disease represented the link 
between his current disability and military service.  (See 
e.g., June 1984 statement; Form 9 dated November 1984; 
transcript of October 1987 RO hearing; October 1997 
statement; June 1999 statement; and January 2000 Motion for 
Reconsideration).

Evidence submitted since August 2003 includes statements and 
testimony from the Veteran, a statement from his mother; a 
statement from his ex-wife; and VA treatment records.

In various statements and at the July 2006 Decision Review 
Officer hearing, the Veteran reported that his stomach 
problems began during service and he continued to self-
medicate until his bleeding ulcer in 1974.  VA medical 
records show continued treatment for various disabilities 
including chronic duodenal ulcer.  Although this evidence was 
not previously of record, it simply reiterates arguments and 
medical findings already considered and it is cumulative in 
nature.  

The claims file now contains a statement from the Veteran's 
ex-wife dated in December 2001.  A date stamp indicates that 
this was received in July 2006.  Review of the file, however, 
indicates that the same statement was received at the Board 
on January 8, 2002 and referred to the RO where it was date 
stamped as received on January 22, 2002.  It is unclear 
whether this was associated with the file at the time of the 
Board's August 2003 decision.  Therefore, the Board will 
consider it as newly submitted.  

In this statement, the Veteran's ex-wife indicates that she 
was married to the Veteran from 1966 to 1979 and during that 
time, the appellant was having problems with his stomach.  At 
times the pain was so severe he could not eat or sleep and he 
would grab and hold his stomach and say that he was in a lot 
of pain.   

A statement from the Veteran's mother dated in July 2006 
indicates that peptic ulcer disease was a continuing health 
problem for the Veteran during service and after discharge 
with little treatment as she understood it.  She indicated 
that he would write her or call about the illness.  She 
stated that as of March 1966, he was still complaining about 
his stomach and was prescribed antacids, but was never tested 
for the cause of his stomach problem.  The cause was 
discovered when he was admitted to the VA hospital in April 
2001 (H. pylori).  She stated that it appeared to her that it 
was bothering him while he was service and still continued 
after discharge according to his complaint.  She felt he 
should receive his claim because there was neglect in the 
diagnosis of his ailment.  

The Board finds the above lay statements new, as they were 
not previously considered.  The Veteran's mother and his ex-
wife are both competent to describe their observations of the 
Veteran.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  In substance, these statements 
are similar to the Veteran's statements previously of record.  
That is, they attest to symptoms during service and 
continuing to date.  The statements are based on observations 
of individuals other than the Veteran and suggest chronic 
symptoms.  Thus, the statements relate to an unestablished 
fact necessary to substantiate the claim.  Accordingly, the 
Board finds the referenced statements new and material and 
the claim is reopened herein.  

The Board acknowledges the directives in the Court's 
Memorandum Decision.  Considering the favorable decision to 
reopen this claim, a detailed discussion of the errors noted 
is not necessary at this time.  

Service connection

Having reopened the claim, the Board must consider it on the 
merits.  Throughout the appeal, the Veteran has been notified 
of the information necessary to substantiate a service 
connection claim and has been provided the laws and 
regulations pertaining to service connection.  As such, the 
Veteran is not prejudiced by consideration of the claim on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to entitlement to service 
connection for a present disability, the Veteran must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection will be presumed for certain chronic 
diseases, including peptic ulcer (gastric or duodenal), if 
manifest to a compensable degree within one year after 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service treatment records show that the Veteran was seen in 
March 1966 with complaints of post-prandial abdominal cramps 
for two weeks.  He reported a two day history of some 
cramping pain in the lower abdomen.  He had some associated 
nausea and emesis the evening prior.  A specific diagnosis 
was not noted.  The Veteran was prescribed Donnatal and 
Dulcolax.  

The Veteran is not eligible for VA compensation benefits 
based on his second period of service.  This does not mean, 
however, that treatment records pertaining to this period are 
not for consideration.  Basically, these records are 
considered as post-service.  On review, they do not show a 
diagnosed ulcer or continuing treatment related to the March 
1966 visit.  

Private medical record dated in December 1971 shows the 
Veteran was seen with complaints of epigastric pain for two 
weeks.  A physical examination record from the Veteran's 
employer dated in January 1974 shows that he was treated in 
1972 by a private provider for a nervous stomach.   

In December 1974, the Veteran was admitted to a private 
hospital with complaints of extreme weakness, abdominal 
cramps, and the passage of dark stools.  He reported 
epigastric pain for the past three or four months.  He stated 
that his general health had been good and other than having 
measles, chicken pox, and an occasional cold, he had no 
sicknesses of any consequence.  The final diagnosis was a 
duodenal ulcer with acute hemorrhage; and secondary anemia.  

VA records from April 1984 show that the Veteran was 
hospitalized for peptic ulcer disease with upper 
gastrointestinal bleeding.  At that time, he reported a past 
history of peptic ulcer disease that was first diagnosed in 
1974 and that he had taken intermittent antacids.  In April 
1987, the Veteran was admitted to a VA Medical Center  for 
acute upper gastrointestinal bleeding probably secondary to 
peptic ulcer disease and secondary anemia.  A previous 
history of peptic ulcer disease for at least 12 years was 
noted.  Subsequent records show continued complaints.  

During an October 1987 RO hearing, the Veteran testified that 
he experienced symptoms of abdominal pain, cramping, nausea, 
and vomiting for approximately one year prior to going to the 
dispensary.  He said that he was provided antacids during the 
remainder of his service that alleviated his symptoms.  He 
said that his service separation examination had been rushed, 
and they told him what to sign and what not to sign.  He 
reported having symptoms several times a month between 1969 
and 1974.  

In April 2001, the Veteran was admitted to a VA medical 
center for complaints of black tarry stools and epigastric 
pain.  Endoscopy was performed and biopsy was reportedly 
positive for H. pylori.  Discharge diagnoses were duodenal 
ulcer and diverticulosis.  

The Veteran underwent a VA examination in October 2001.  The 
claims folder and service records were reviewed.  The 
examiner noted that the Veteran was seen in March of 1965 or 
1966 for post-prandial abdominal cramping and that this was 
the only entry he could find in the military records 
concerning abdominal complaints.  The Veteran was treated and 
apparently had no further trouble, and there was no further 
entries.  The examiner noted that the March 1966 
symptomatology was not one ordinarily associated with peptic 
ulcer disease.  The examiner further noted that according to 
service records, the Veteran's pain was not epigastric but 
was in the lower abdomen.  Diagnosis was peptic ulcer 
disease, status post bleed in April.  It was noted that no 
surgery had been performed and the Veteran was presently 
symptom free.  The examiner noted that the etiology of the 
most recent episode in April 2001 appeared to be H. pylori.  

As noted, service treatment records do not show a diagnosis 
of peptic ulcer disease nor do they support a finding of a 
chronic in-service gastrointestinal disability.  That is, 
while the Veteran was seen one time with abdominal 
complaints, no follow-up treatment was shown and the episode 
appears to have been acute and transitory and resolved 
without residuals.  

In making this determination, the Board has considered the 
Veteran's testimony and statements that he had ongoing 
symptoms during service and following, which he self-treated 
with antacids.  The Board acknowledges that in some 
circumstances, lay evidence can establish the required nexus.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Veteran is not competent to diagnose peptic ulcer 
disease, but he is competent to report having epigastric 
and/or abdominal pain during service and continuing 
thereafter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); Charles.  Notwithstanding, the Board finds that 
the Veteran's reports are not supported by the overall 
evidence of record.  

In reaching this conclusion, the Board considered the 
decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), 
wherein the Federal Circuit determined that the Board had 
erred by finding that a claimant's report of in-service 
psychiatric symptoms lacked credibility solely because there 
was no objective medical evidence corroborating those 
symptoms at the time.  The Board believes, however, that the 
instant case is clearly distinguishable as the Board is not 
relying merely upon a general absence of complaints during 
service.  

In this regard, the Board notes that on reports of medical 
history completed in March 1967 and August 1969, the Veteran 
specifically denied having or having had frequent 
indigestion, or stomach, liver, or intestinal trouble.  On 
separation examination in August 1969, the Veteran's abdomen 
and viscera were reported as normal on clinical evaluation.  
Findings related to stomach or gastrointestinal complaints 
were not documented.  On an employment form completed in 
January 1974, the Veteran denied having a stomach or duodenal 
ulcer, or any trouble with the stomach, intestines, or 
bowels.  Additionally, when hospitalized in December 1974, 
the Veteran did not report a significant history of stomach 
problems dating back to service.  Rather, he reported the 
onset of epigastric pain for three to four months.  

The findings on examination in August 1969, as well as the 
information provided on the associated report of medical 
history and subsequent hospitalizations, weigh heavily 
against the Veteran's reports of continuity.  

The Board acknowledges the Veteran's testimony at the October 
1987 RO hearing that he did not mention anything at 
separation because they were rushing him out of the service.  
Even assuming the Veteran was rushed, he managed to complete 
the report of medical history, and checking "yes" would 
have taken no more time than checking "no" to the questions 
of whether he had frequent indigestion or stomach trouble.  
Further, the absence of documented complaints for several 
years following his initial period of service weighs against 
his assertions.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Board considered the statements from the Veteran's mother 
and ex-wife.  As noted, they are competent to render their 
observations.  Given the findings pertaining to the Veteran's 
credibility, however, the Board does not assign these 
statements significant probative value.  

The Board has also considered the Veteran's December 2005 
statement, wherein he states that his ex-wife is now a nurse.  
The Board observes that her statement is not on letterhead 
and gives no indication that she is a health care 
professional.  Even assuming such, the statement merely 
recites her observations and in no way provides a diagnosis 
or renders a medical opinion regarding etiology.  

In support of his claim, the Veteran has submitted various 
articles regarding H. pylori, longstanding stomach 
complaints, and duodenal ulcers.  This evidence is not 
specific to the Veteran's case and does not serve to 
establish an etiological relationship between any current 
disability and active service.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998).

On review, the record does not contain credible evidence of 
continuing gastrointestinal symptoms during and following 
service, nor is there competent evidence indicating a causal 
relationship between any current ulcer disability and the 
Veteran's initial period of active military service or events 
therein.  Finally, there is no objective evidence of peptic 
ulcer disease manifested to a compensable degree within one 
year following discharge from the Veteran's initial period of 
active service.  

In summary, the preponderance of the evidence is against the 
claim of entitlement to service connection for peptic ulcer 
disease with duodenal ulcer and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for peptic ulcer 
disease with duodenal ulcer.  

Entitlement to service connection for peptic ulcer disease 
with duodenal ulcer is denied.  


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


